Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 6/16/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vemulapalli et al. (U.S. Publication No. 2019/0206026) (hereafter, " Vemulapalli").
Regarding claim 1, Vemulapalli teaches a method comprising, by a computing device: accessing first-resolution images corresponding to frames of a video ([0024] the computing system can obtain a set of consecutive low-resolution video image frames, sequentially input the set of low-resolution image frames into the recurrent super-resolution model, and obtain a set of estimated high-resolution image frames); computing a motion vector based on a first-resolution image of a first frame in the video [0027] the computing system can determine a flow between the previous low-resolution image frame and the current low-resolution image frame; [0028] the flow between the previous low-resolution image frame and the current low-resolution image frame can be an optical flow. As another example, the flow can be or include a parametric translation data; [0083] Referring to FIG. 3, the computing system can input a current low-resolution image frame 306 and a previous low-resolution image frame 304 into a machine-learned flow estimation model 310 to obtain an estimated flow-map 312 between the previous low-resolution image frame 304 and the current low-resolution image frame 306); generating a second-resolution warped image associated with the second frame by using the motion vector to warp a second-resolution reconstructed image associated with the first frame ([0027] The computing system can warp the previous estimated high-resolution image frame based on the flow; [0086] The computing system can use the high-resolution flow-map 314 to warp a previous estimated high-resolution image frame 304 and obtain a warped previous estimated high-resolution image frame 316; FIG. 3 shows a warped previous estimated high-resolution image frame 316 is generated by warping a previous estimated high-resolution image frame 304 with the flow-map 314 which is based on the flow-map 312); generating a second-resolution intermediate image associated with the second frame based on the first-resolution image associated with the second frame ([0085] Referring again to FIG. 3, the computing system can upscale the estimated flow-map 312 to obtain a high-resolution flow-map 314 … the computing system can treat the flow-map FLR as an image, and upscale it using bilinear interpolation with scaling factor s which results in an HR flow-map FHR=bi(FLR)∈[−1,1]sH×sW×2); computing adjustment parameters by processing the first-resolution image associated with the second frame and the second-resolution warped image associated with the second frame using a machine-learning model; and ([0088] The computing system can concatenate the low-resolution mapping 318 of the warped previous estimated high-resolution image with the current low-resolution image frame 306, and input the concatenated result into a machine-learned frame estimation model 320; [0044] by using a previously inferred high-resolution (HR) estimate to super-resolve the subsequent low-resolution (LR) frame, this framework can naturally encourage temporally consistent results. That is, by iteratively providing past inferences as inputs for the next iteration, data can be retained across iterations, thereby providing more temporally consistent outputs) adjusting pixels of the second-resolution intermediate image associated with the second frame based on the adjustment parameters to reconstruct a second-resolution reconstructed image associated with the second frame ([0089] The computing system can obtain, as an output of the machine-learned frame estimation model 320, an estimated high-resolution image frame 308. For example, the computing system can obtain, as an output of the machine-learned frame estimation model 320, the final estimate Itest ...The final estimate Itest can be passed back to serve as the previously estimated image It-1est for the next iteration, as indicated by the dashed lines; [0086] The previous estimated high-resolution image frame 304 can be estimated by a machine-learned frame estimation model 320 during a previous iteration; [0081] A computing system (e.g., user computing device 102) can use the framework 300 to perform super-resolving of a current low-resolution image frame 306 to obtain a current estimated high-resolution image frame 308; [0007] The operations can include obtaining a current estimated high-resolution frame as an output of the machine-learned frame estimation model … The operations can include adjusting one or more parameters of the machine-learned frame estimation model; [0086] The previous estimated high-resolution image frame 304 can be estimated by a machine-learned frame estimation model 320 during a previous iteration ... the computing system can use the high-resolution flow-map FHR to warp the previously estimated image It−1est according to an optical flow from the previous frame onto the current frame to obtain the warped image Ĩt−1est=WP(It−1est, FHR); [0044] by iteratively providing past inferences as inputs for the next iteration, data can be retained across iterations, thereby providing more temporally consistent outputs. Thus, by propagating information from past image frames to later image frames via an estimated high-resolution image frame that is recurrently passed through time, the systems and methods can recreate fine details and produce temporally consistent results without increasing computations; FIG. 3 shows an estimated high-resolution image frame 308 is generated by using a warped previous estimated high-resolution image frame 316, Ĩt−1est=WP(It−1est, FHR) which is based on the flow-map 314  and a current low-resolution image frame 306 by the machine-learned frame estimation model 320 which can adjust one or more parameters of the machine-learned frame estimation model and can keep generating estimated high-resolution image frames by updating parameters via iterations).
Regarding claim 2, Vemulapalli teaches all the limitations of claim 1 above. Vemulapalli teaches wherein differences between the second-resolution reconstructed image associated with the second frame and a second-resolution ground truth image associated with the second frame are measured during a training process of the machine-learning model ([0007] The operations can include obtaining a current estimated high-resolution frame as an output of the machine-learned frame estimation model. The operations can include evaluating a loss function to obtain a loss value that describes a difference between the current estimated high-resolution frame and a current ground truth high-resolution frame. [0092] FIG. 4B depicts a block diagram 404 of an example loss function used for training a machine-learned frame estimation model according to example embodiments of the present disclosure. A computing system (e.g., training computing system 150) can train the frame estimation model by applying a loss 420 on a current estimated high-resolution image frame 424 output by the frame estimation model, with respect to a current ground-truth high-resolution image frame 422. The loss 420 can be backpropagated through the frame estimation model to train the model).
Regarding claim 5, Vemulapalli teaches all the limitations of claim 1 above. Vemulapalli teaches wherein the first frame locates before the second frame in a frame sequence of the video ([0024] the computing system can obtain a set of consecutive low-resolution video image frames, sequentially input the set of low-resolution image frames into the recurrent super-resolution model, and obtain a set of estimated high-resolution image frames).
Regarding claim 12, Vemulapalli teaches all the limitations of claim 1 above. Vemulapalli teaches wherein a second resolution is higher than a first resolution ([0031] prior to inputting the warped previous estimated high-resolution image frame into a machine-learned frame estimation model, the computing system can map the warped previous estimated high-resolution image frame to the current low-resolution image-frame).
With respect to claim 15, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 16, arguments analogous to those presented for claim 2, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 12, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vemulapalli et al. (U.S. Publication No. 2019/0206026) (hereafter, " Vemulapalli") in view of Munkberg et al. (U.S. Publication No. 2020/0126191) (hereafter, "Munkberg").
Regarding claim 3, Vemulapalli teaches all the limitations of claim 1 above. Vemulapalli teaches between the second-resolution reconstructed image associated with the second frame and the second-resolution ground truth image associated with the second frame ([0007] The operations can include obtaining a current estimated high-resolution frame as an output of the machine-learned frame estimation model. The operations can include evaluating a loss function to obtain a loss value that describes a difference between the current estimated high-resolution frame and a current ground truth high-resolution frame).
Vemulapalli does not expressly teach wherein gradients of trainable variables of the machine-learning model are computed based on the measured differences.
However, Munkberg teaches wherein gradients of trainable variables of the machine-learning model are computed based on the measured differences ([0093] A loss function may be computed by the parameter adjustment unit 245 to measure distances (i.e., differences or gradients) between the target output data and the reconstructed data; [0094] at step 270 the parameter adjustment unit 245 adjusts the parameters based on differences between the target output data frames and the output data frames ... The parameter adjustment unit 245 is configured to adjust the parameter values to reduce differences between the target output data and the reconstructed data; [0087] the objective is to find the vector of all convolutional parameters (e.g., weights and biases) of the temporal adaptive sampling and denoising system 200 that minimizes the error or loss function on the training data without overfitting; [0047] To best understand the encoder/decoder neural network model 110 a review of an implementation using a convolutional neural network (CNN) is instructional. A CNN stacks convolutional layers, that are trained via stochastic gradient descent (SGD)).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Vemulapalli to incorporate the step/system of computing error or loss function on the training data and adjusting the parameters based on differences taught by Munkberg.
The suggestion/motivation for doing so would have been to improve the image quality and temporal stability ([0005] The sample predictor and denoiser are trained and run at interactive rates to achieve significantly improved image quality and temporal stability compared with conventional adaptive sampling techniques; [0037] The warped external state enables improved tracking over time by integrating information associated with changing features over multiple frames in a sequence, producing more temporally stable and higher quality reconstructed data). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Vemulapalli with Munkberg to obtain the invention as specified in claim 3.
Regarding claim 4, Vemulapalli and Munkberg teach all the limitations of claim 3 above. Vemulapalli teaches wherein the trainable variables are updated by a gradient-descent backpropagation procedure ([0039] The training computing system then can backpropagate the loss function through the recurrent super-resolution model to train the model (e.g., by modifying one or more weights associated with the model). This process of inputting ground-truth data, determining a loss function and backpropagating the loss function through the recurrent super-resolution model can be repeated numerous times as part of training the recurrent super-resolution model. For example, the process can be repeated for each of numerous sets of ground-truth data provided within the training dataset; [0062] The training computing system 150 can include a model trainer 160 that trains the machine-learned models 120 and/or 140 stored at the user computing device 102 and/or the server computing system 130 using various training or learning techniques, such as, for example, backwards propagation of errors. In some implementations, performing backwards propagation of errors can include performing truncated backpropagation through time).
With respect to claim 17, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 18, arguments analogous to those presented for claim 4, are applicable.

Allowable Subject Matter
Claim 6, 7, 8, 9, 10, 11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669